Citation Nr: 1605556	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  10-02 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to April 10, 2014, for posttraumatic stress disorder (PTSD), and in excess of 30 percent as of April 10, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968 to January 1969 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A June 2014 rating decision granted an increased 30 percent rating effective April 10, 2014.  As that increase during the appeal did not constitute a full grant of the benefit sought, the Veteran's claim for an increased rating for PTSD remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

In an August 2015 statement, the Veteran requested that he be scheduled for a Board videoconference hearing.  There is no indication from the record that the Veteran has been scheduled for the requested hearing.  As a result, remand is required.  38 C.F.R. § 20.700, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO.  Notify the Veteran and representative of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

